1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on November 11, 2020.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the rotating contactor as set forth in claim 15 and a position tracking system as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10,13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrases "rotating sensor measures angular rotation of the rotating body” and “a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device” lack proper angular rotation of the rotating body” and “a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device” in the specification. Examiner notes that the specification mentions these two phrases (1150 in fig. 11) but applicant has not described in the specification in detail as to how these two devices operate and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, structures, formulas, flow charts, program code, or any other means the details of the rotational sensor and the position tracking system and how these devices work or operate. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as 

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10,3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, the phrases "rotating sensor measures angular rotation of the rotating body” and “a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device” are indefinite as it is vague as to what these devices are and how it measures the angular rotation and how it tracks position of the device.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,7-9,13-15,17-18,20-24,26 are rejected under 35 U.S.C. 103 as being unpatentable over Normando (3,268,805) in view of Bogos et al. (2015/0160042) and Steinbichler et al. (2006/0145703).

As to claims 1,17,23 (insofar as understood), Normando discloses an eddy current nondestructive evaluation device including a rotating body e.g. 22; a motor e.g. 32 coupled with the rotating body such that the motor 32 rotates the rotating body 22; a permanent magnet e.g. 18 coupled with the rotating body; a pickup coil e.g. 24 coupled with the rotating body; and an integrator circuit (see circuit in fig. 1) electrically coupled with the pickup coil 24 that integrates a voltage from the pickup coil 24 to produce integrated voltage data (see e.g. integrator 65; figure 1; col. 3, line 60; col. 5, line 10). Normando does not explicitly disclose the rotating sensor measuring angular rotation of the rotating body and a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device. Bogos teaches to use an angular position sensor e.g. 102 to measure the angular position of the object. Steinbichler teaches to use a position tracking system to provide the spatial position of an object (see e.g. paras 0015-0017; fig. 10). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Normando to have included an angular position sensor and a position tracking system as taught by Bogos and Steinbichler so that the angular position of the rotating member and the spatial position of the device can be measured or determined and the flaw/defect in the object can be precisely located.
The method claims recited for using the apparatus in claims 23-24 are an inherent use of the apparatus of Normando in view of Bogos and Steinbichler and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Normando in view of Bogos and Steinbichler operates in the functional manner claimed by applicant. See MPEP 2112.02(I). The output of the pickup coil depends on the size or shape of the defect. The output indicates the information about the defect (see as evidence in US 2012/0123699; para 0003; “The eddy-current flaw detection method is a technique in which an eddy current is generated in an inspection object by generating flux changes with an exciting coil supplied with an excitation current; additionally, detection signals that represent the flux generated by this eddy current are obtained as output signals from a detection coil; and the position, shape, depth, etc. of the defect (damage) in the inspection object are determined on the basis of these detection signals.”. Thus Normando inherently discloses the information about the defect i.e. shape; size or depth of the defect.


    PNG
    media_image1.png
    675
    828
    media_image1.png
    Greyscale
`
As to claim 2, Normando in view of Bogos and Steinbichler discloses the pickup coil 24 includes a plurality of loops wrapped around a bobbin 25 coupled with the rotating body 22 so that the permanent magnet and the pickup coil are stationary relative to one another while the rotating body is rotated (e.g. fig. 2; col. 2, line 66 in Normando).
As to claim 7, Normando in view of Bogos and Steinbichler discloses the integrator circuit is coupled within the rotating body (e.g. fig. 1; integrator circuit is electrically coupled to winding 24 within rotating body 22 in Normando).
As to claim 8, Normando in view of Bogos and Steinbichler discloses a data acquisition unit 66 electrically coupled with the integrator circuit e.g. 65 (e.g. fig. 1 in Normando).
As to claim 9, Normando in view of Bogos and Steinbichler discloses the pickup coil comprises many turns inclusive of 20 and 3000 windings (e.g. fig. 2; col. 2, line 66 in Normando).
As to claim 13, Normando in view of Bogos and Steinbichler discloses a second permanent magnet e.g. 20 coupled with the rotating body and a second pickup coil 26 coupled with the rotating body (e.g. fig. 1 in Normando).

As to claim 14, Normando in view of Bogos and Steinbichler discloses a second integrator circuit e.g. 65 electrically coupled with the second pickup coil 26 that integrates a voltage from the second pickup coil to produce integrated voltage data (e.g. fig. 1; col. 5, lines 9-25 in Normando).
As to claim 15, Normando in view of Bogos and Steinbichler discloses a rotating contactor providing electrical signals and/or power from within the rotating body to be coupled to an external non-rotating wiring harness (see e.g. slip rings 28,28’ and brushes 30,30’ couple signals from coils 24,26 to leads 46,48;  fig. 1 in Normando).
As to claim 18, Normando in view of Bogos and Steinbichler discloses the translating body e.g. 22 coupled with a fixed apparatus e.g. 10 and a sample 2,3 is translated or rotated relative to the translating body e.g. 22 (e.g. fig. 1 in Normando).
As to claim 20, Normando in view of Bogos and Steinbichler discloses a plurality of the permanent magnets e.g. 18,20 (e.g. fig. 1 in Normando).

As to claim 21, Normando in view of Bogos and Steinbichler discloses a plurality of pickup coils e.g. 24,26 (fig. 1; Normando).
As to claim 22, Normando in view of Bogos and Steinbichler discloses the pickup coil 24 being either stationary or moving relative to the permanent magnet (e.g. stationary coil 24; fig. 1 in Normando).
As to claim 24, Normando in view of Bogos and Steinbichler discloses varying the rate of movement in response to integrated voltage data (e.g. output of the integrator 65 is used to detect the presence of a seam between work pieces 2,3 via comparison with a standard constant voltage to produce an error which is used to adjust the position (varying the rate of movement) of tube 22; fig, 1-5; col.1, lines 29-62; col., lines 35-62; col. 5, lines 9-25; Normando).
As to claim 26, Normando in view of Bogos and Steinbichler discloses identifying defects in the surface of the sample by comparing the integrated voltage data with a reference database of known samples and defects (see e.g. 66; fig. 1 in Normando).

Claims 3-4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Normando; Bogos and Steinbichler in view of Pub. ("User’s Manual for Integrator Long Pulse ILP8” by Eagle Harbor Technologies (hereinafter “Eagle").
As to claims 3-4, Normando in view of Bogos and Steinbichler discloses the eddy current nondestructive evaluation device as described above. The combination does not explicitly disclose that the integrator circuit has an RC time less than about 1 ms. Eagle discloses wherein the integrator circuit has an RC time less than about 1 ms (ILP8 integrator has a customizable RC time of between 1 ps and 100 ms; page 3). Consequently, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Normando; Bogos and Steinbichler such that the integrator circuit has an RC time less than about 1 ms, as taught by Eagle, for the advantages of providing a customizable multi-channel integrator that is capable of remaining stable indefinitely such that a sample may be continuously monitored by differently configured eddy current probes, thereby ensuring proper functioning of the device, potential backup monitoring equipment, and the ability to scan the sample at different depths using differently configured probes.
As to claim 6, Normando in view of Bogos; Steinbichler and Eagle discloses the integrator circuit comprises one or more droop resistors placed across at least one integration capacitor to achieve a droop RC timescale between 1 ps and 100 ms (see pages 3;5;25 in Eagle).

Claims 5,25 are rejected under 35 U.S.C. 103 as being unpatentable over Normando; Bogos and Steinbichler in view of Woodbury (4,134,067).
As to claim 5, Normando in view of Bogos and Steinbichler discloses the eddy current nondestructive evaluation device as described above. The combination fails to disclose wherein the motor is configured to vary the angular velocity of the rotating body between 1 Hz and 200 Hz. Woodbury discloses wherein the motor is configured to vary the angular velocity of the rotating body between 1 Hz and 200 Hz (eddy current probe 12 is rotated at 3,000 RPM (50 Hz); See Abstract; fig. 1; col. 4, lines 15-25). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Normando, Bogos and Steinbichler such that the motor is configured to vary the angular velocity of the rotating body between 1 Hz and 200 Hz, as taught by Woodbury to scan a sample quickly and efficiently (col. 2, 2nd para; col. 4, 1st para).
As to claim 25, Normando in view of Bogos, Steinbichler and Woodbury discloses the eddy current device including reconstructing the size and shape of a defect in the sample based on the integrated voltage data and the rate of movement (see e.g. 12,16; col. 4, lines 9-46; col. 6, lines 13-60).

Claims 10,16 are rejected under 35 U.S.C. 103 as being unpatentable over Normando, Bogos and Steinbichler in view of Petrosky et al. (2011/0125462).
As to claim 10, Normando in view of Bogos and Steinbichler discloses the eddy current nondestructive evaluation device as described above. The combination fails to disclose a wireless transmitter. Petrosky discloses a wireless transmitter used with eddy current device (see e.g. paras 0015;0032; claim 7). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Normando, Bogos and Steinbichler to include the transmitter as taught by Petrosky to communicate data wirelessly or to a remote location.
As to claim 16, Normando in view of Bogos, Steinbichler and Petrosky discloses the eddy current nondestructive evaluation device including a data storage and retrieval system coupled with the rotating body and electrically coupled with the integrator circuit (see e.g. module 70 coupled to rotating body 64 and includes a memory; fig. 2; paras 0014;0031-0041 in Petrosky).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Normando, Bogos and Steinbichler in view of Sergey et al. (WO 2017/082770).
As to claim 19, Normando in view of Bogos and Steinbichler discloses the eddy current nondestructive evaluation device as described above. The combination fails to disclose the translation rate being between 0.05 to 10 ms. Sergey teaches the translation rate between 0.1 to 100 ms. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Normando, Bogos and Steinbichler to have the translation rate between 0.05 m/s to about 10 m/s as taught by Sergey to enhance the control accuracy.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	Applicant’s arguments with respect to claim(s) 1-10,13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



/JAY PATIDAR/
Primary Examiner, Art Unit 2858